               IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF KENTUCKY
                  NORTHERN DIVISION AT COVINGTON


CIVIL ACTION NO. 2:20cv054 (WOB-CJS)


THEODORE JOSEPH ROBERTS,
ET AL.                                            PLAINTIFFS

VS.                               ORDER

HON. ROBERT NEACE,
ET AL.                                            DEFENDANTS


      This matter is before the Court on plaintiffs’ emergency

motion to stay (Doc. 49), and for the reasons stated in this

Court’s Memorandum Opinion and Order (Doc. 46),

      IT IS ORDERED that plaintiffs’ motion to stay (Doc. 49) be,

and is hereby, DENIED.

      This 5th day of May 2020.
